Exhibit 10.1

SUMMARY OF TIVO INC. FISCAL YEAR 2011

BONUS PLAN FOR EXECUTIVE OFFICERS.

Purpose:

The terms of the TiVo Inc. (the “Company”) Fiscal Year 2011 Bonus Plan for
Executive Officers (the “Plan”) have been established to reward the Company’s
executive officers for assisting the Company in achieving its operational goals
through exemplary performance. Under the Plan, bonuses will be based on the
achievement of specified corporate and departmental goals at end of fiscal year
2011, as determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) and/or the Board of Directors (the “Board”).

Determination of Fiscal Year 2011 Bonuses:

Company executive officers will be eligible to receive targeted amounts of cash
under the Plan. The amount of actual bonuses of cash will be based primarily on
the achievement of objective and subjective Company performance goals and
departmental performance goals and may be higher or lower than targeted amounts
according to a pre-determined formula that will be applied by the Compensation
Committee and the Board. Target cash bonuses for the Company’s named executive
officers under the Plan for fiscal year 2011 will be 50% of each named executive
officers’ base salaries, other than the Company’s Chief Executive Officer, whose
target is 100% of his base annual salary. For all executive officers (excluding
the Company’s Chief Executive Officer, whose bonus will be based one hundred
percent (100%) on corporate performance measures), actual cash bonuses will be
based on thirty percent (30%) corporate performance and seventy percent
(70%) departmental performance. Each of the Company’s named executive officers
(except the Company’s Chief Executive Officer) is also eligible for additional
amounts of up to forty percent (40%) of such named executive officer’s targeted
bonus for achievement of separate specified divisional goals and, in addition,
the Company’s General Counsel is entitled to receive an award equal to
approximately 50% of his base salary upon achieving specified results in
connection with governmental proceedings, as well as additional specified and
discretionary bonus payments depending on the outcome of specified legal
proceedings (including the size of any litigation awards). For all executive
officers, the Company performance component of bonuses will be based on meeting
specified goals with respect to the Company’s financial performance including a
service and technology revenue goal, Adjusted EBITDA* goal, an end of fiscal
year 2011 cash goal, as well as subjective measure of Management’s performance
in the areas of strengthening management of the Company, strategic deployment of
cash, overall growth of the Company and intellectual property protection
litigation management and results as assessed by the Board. In addition to those
measures, the Company’s Chief Executive Officer’s bonus will also be based on
the Board’s subjective assessment of Chief Executive Officer’s execution of
specified aspects of the Company’s corporate and strategic development plan.

The Board and the Compensation Committee reserve the right to modify these
goals, amounts and criteria at any time.

 

 

* “Adjusted EBITDA” is defined as income before interest expense, provision for
income taxes and depreciation, amortization, and stock-based compensation
expense.